Title: Notes on Law Cases, [ca. 4 November] 1792
From: Madison, James
To: 


[ca. 4 November 1792]
A. brought trespass on case vs. B. damages laid at £50
B. instead of expected offsetts, brought like action, damages laid at £100
In the trial at suit of A. Jury found £205.13.6. wch. was remitted to £50.
In the 2d. do at do. of B. Jury found £161–4–4. which was remitted to £100.
Appeals from the County to the district Court have been entered in both cases; at the instance of B generally for the sake of delay. At the instance of A on acct. of evidence excepted to. The evidence was a statement of the acct. by A but unsigned by him, and made out for another occasion, subsequent to which defects and mistakes had been discovered by A. The statement had been obtained by B. on a promise to return it which was not done; and at the Bar, before the paper went to the Jury, A’s side of the account was torn off & destroyed.
Qu: 1. In case the Jdgt. in suit of A be confirmed; and in the suit of B the exceptions be allowed so as to bring on a new trial; Can the acct. of A. be reproduced in setoffs or Can A sett off any items not produced or not allowed on trial of the suit of A; or can any errors or miscalculations of the Jury appearing by their informal notes or marks on the acct. given in evidence be rectified by offsett or will A be barred from setting off the overplus remitted.
Qu. 2. In case of resort to Chancery, can the difference of the 2 Verdicts be estabd. in favr. of A; or how far & in what mode can the redress of Chancery be obtained.
It is to be observed, that altho’ A limited in fact his damages to the supposed balance (that not however appearing on the declaration); he omitted (by advice of his lawyer) to exhibit in his acct. the Credits of B.
That at the trials a consolidation was proposed on the part of B. & rejected on the part of A.
